Detailed Action
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Action is in reply to the Application filed on 09/26/2019, as amended on 09/26/2019.
Claims 1-10 are currently pending and have been examined.

Claim Objections
The claims are objected to because of the following informalities
The following should read “a” instead of “the:”
“the health of the user” Claim 2
 “the identification of…” Claim 3
“data on the environment”, “the health of the occupants” Claim 4
“criterion for the recommendation…”, “the average of the pollution …”, “the exposure” Claim 7
Appropriate correction is required.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Claim Interpretation – 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means,” and are therefore being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  Such claim limitations are: “processing means” in Claims 1 and 8.
Because this/these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejection – 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

Claims 1, 3, 7-9, 11, 14, 16, 19, 21, and 24-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject  matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 3, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 3, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim 7 recites the limitation "the step of determination of at least one air filter". This renders the claim indefinite, as it unclear if this is intended to be the previously introduced step of “select[ing]…at least one air filter” in Claim 1, or if a new determination step is being introduced (“a step of determination of at least one air filter”). For the purposes of this examination, the limitation is being interpreted to read “the step of selecting at least one air filter.”

Claim Rejection – 35 USC § 112 (d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 
Claims 8-10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claim recites that it “at least partly implement[s] the method according to claim 1.” Claim 8 therefore does not further limit the subject matter of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. 
Examiner further notes that the last two step of Claim 8 are slightly different from those of Claim 1.

Claim 9 inherits the deficiencies of Claim 8 and is rejected on the same basis. 

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claim recites a vehicle “comprising a terminal according to claim 8.” Claims 10 does not recite the terminal as recited in claim 8, but merely a terminal according to the claim. Claim 10 therefore does not further limit the subject matter of the claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejection - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	
First, it is determined whether the claims are directed to a statutory category of invention. In the instant case, claims 1-7 are directed to a process, and claims 8-10 are directed to a machine. Therefore, claims 1-10 are directed to statutory subject matter under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”)  (Step 1: YES).
The claims are then analyzed to determine whether the claims are directed to a judicial exception. In determining whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), as well as analyzed to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of the judicial exception (Prong Two of Step 2A). 
Claims 1, 8, and 10 recite at least the following limitations that are believed to recite an abstract idea:
retrieving at least one item of information of identification of a user profile from among the user profiles stored in the user profiles storage; 
retrieving at least one parameter of identification of the model of the user's motor vehicle; 
retrieving data of utilisation of the vehicle by the user;
constructing, by a method for receiving the utilisation data retrieved, a utilisation history of the vehicle on the basis of the utilisation data retrieved for a predefined minimum period of time;
establish a communication to the storage listing a plurality of passenger compartment air filters; 
analyse the compatibilities of the listed passenger compartment air filters with the identified model of the motor vehicle, 
select, from among the compatible air filters, at least one air filter suitable for the user as a function of the identified user profile and for the utilisation history of the vehicle; and 
display at least one item of information of the said at least one selected air filter.

The above limitations recite the concept of product recommendation. These limitations, under their broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial interactions, e.g. sales activities/behaviors, and managing personal behavior or relationships or interactions between people, e.g., following rules or instructions. Accordingly, under Prong One of Step 2A, claims 1, 8, and 10 recites an abstract idea (Step 2A, Prong One: YES).
           Prong Two of Step 2A is the next step in the eligibility analyses and looks at whether the abstract idea is integrated into a practical application. This requires an additional element or combination of additional elements in the claims to apply, rely on, or user the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.
	In this instance, the claims recite the additional elements of:
a terminal configured for communicating with a remote data server, the server comprising at least a data storage platform
a database
at least one processing means of the terminal
communication between the terminal and the remote data storage platform
a display interface
the terminal being installed in a motor vehicle
However, these elements do not amount to an improvement in the functioning of a computer or any other technology or technical field; apply the judicial exception with, or by use of, a particular machine; or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort to monopolize the exception.
In addition, the recitations are recited at a high level of generality and also do not amount to an improvement in the functioning of a computer or any other technology or technical field; apply the judicial exception with, or by use 
 
The dependent claims also fail to recite elements which amount to an improvement in the functioning of a computer or any other technology or technical field; apply the judicial exception with, or by use of, a particular machine; or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort to monopolize the exception. For example, claims 2-7 and 9 are directed to the abstract idea itself and do not amount to an integration according to any one of the considerations above. Therefore the dependent claims do not create an integration for the same reasons.
Step 2B is the next step in the eligibility analyses and evaluates whether the claims recite additional elements that amount to an inventive concept (i.e., “significantly more”) than the recited judicial exception. According to Office procedure, revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be re-evaluated in Step 2B because the answer will be the same.
In Step 2A, several additional elements were identified as additional limitations:
a terminal configured for communicating with a remote data server, the server comprising at least a data storage platform
a database
at least one processing means of the terminal
communication between the terminal and the remote data storage platform
a display interface
the terminal being installed in a motor vehicle
These additional limitations, including the limitations in the dependent claims, do not amount to an inventive concept because they were already analyzed under Step 2A and did not amount to a practical application of the abstract idea. 

In addition, courts have held computer-implemented processes not to be significantly more than the abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such that an idea that could be done by a human analog (i.e., by hand or merely thinking) (see MPEP 2106.05(d)). 
In this instance, the additional limitations recited above are at least one of well-understood, routine, and conventional according to the list in MPEP 2106.05(d) or merely generic computer functions merely used to implement an abstract idea, such that an idea that could be done by a human analog.
Therefore, the claims lack one or more limitations which amount to an inventive concept in the claims.
For these reasons, the claims are rejected under 35 U.S.C. 101.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejection – 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-3, 6, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sethi et al (US 20160078403 A1), hereinafter Sethi, in view of Lee et al (US 20130289798 A1), hereinafter Lee.
Regarding claim 1, Sethi teaches a method for selecting a component of a user's motor vehicle via a terminal configured for communicating with a remote data server (Sethi: “a system for recommending and procuring parts can include a computer server and a plurality of computing devices. Each of the computing devices can execute machine readable instructions to: access a parts database that can include parts data associated with vehicle identification information; …The computer server executes machine readable server instructions to: receive, from the computing devices” [0011] – See also Figure 1, [0030]), 
the server comprising at least a data storage platform in which are listed a plurality of motor vehicle components and corresponding characteristics and comprising a data base of user profiles (Sethi: “A parts database can be accessed. The parts database can include parts data associated with vehicle identification information and a weighting factor. The parts data can be compiled from multiple sources. The multiple Sources can include original equipment manufacturer (OEM) parts data and aftermarket parts data. The VIN of the vehicle and the vehicle identification information associated with the parts data can be compared, automatically with one or more processors, to identify compatible parts from the parts data.” [0009] – “parts recommendation logic 206 identifies all parts from parts database 216 that are compatible with a vehicle 106 associated with a specific VIN number.” [0042] – “, the logic and databases described herein can be accessed or provided via a software-as-a-service in the cloud.” 
retrieving, by at least one processing means of the terminal, at least one item of information of identification of a user profile from among the user profiles stored in the user profiles data base (Sethi: “the system 100 can be arranged to incorporate the system user or vehicle owner's preferences when recommending parts.” [0058] – “The system 100 can further take in to consideration estimated labor time and associated costs to repair the vehicle and the vehicle operator's budget. Based on such considerations, the system 100 can recommend replacement parts that best suit the vehicle owner.” [0057] –Preferences such as a user’s budget or exemplary preferences as in [0058] (price point, brand, etc.) are understood to be information from a user profile.); 
retrieving, by at least one processing means of the terminal, at least one parameter of identification of the model of the user's motor vehicle (Sethi: “The recommendation and procurement application 102 is arranged to receive data about an automobile 106. The received data can include the automobile's VIN and the automobile's year of manufacture, make, and model, along with any other suitable information to help identify the automobile 106.” [0022]); 
retrieving, by the at least one processing means of the terminal, data of utilisation of the vehicle by the user (Sethi: “The data received by the recommendation and procurement application 102 can further include diagnostic information about mechanical, electrical, and other systems of the automobile” [0022] – “The system 100 can evaluate the diagnostic codes and correlate attributes of the vehicle such as year, make, model, residual value, mileage, condition, etc. with attributes of recommended replacement parts such as cost, quality, and function of OEM, aftermarket, and remanufactured parts.” [0057] – “system 100 collects and stores data specific to an individual vehicle. As a vehicle ages, its repair and maintenance history can be pertinent to making additional procurement and repair decisions.” [0056]);
constructing, by the at least one processing means of the terminal or a data processing platform of the server configured for receiving the utilisation data retrieved by the said at least one processing means of the terminal, a utilisation history of the vehicle on the basis of the utilisation data retrieved for a predefined minimum period of time (Sethi: “The data received by the recommendation and procurement application 102 can further It is understood that this data, together, constitutes a history of the use of the vehicle, and that the period beginning with the earliest entry in its history may constituted a predefined period for the vehicle.);
establish a communication between the terminal and the remote data storage platform listing a plurality of components (Sethi: “parts recommendation logic 206 identifies all parts from parts database 216 that are compatible with a vehicle 106 associated with a specific VIN number.” [0042] – “rules can be added to the recommendation rules database 212 that recommend parts for a vehicle based on warranty status, age of vehicle, condition of vehicle, consumer's budget, and so on.” [0044] – It is recognized that the database must necessarily be communicated with to access the parts data stored  therein.); 
analyse, by at least one processing means of the terminal or at least one processing means of the server, the compatibilities of the listed components with the identified model of the motor vehicle (Sethi: “parts recommendation logic 206 identifies all parts from parts database 216 that are compatible with a vehicle 106 associated with a specific VIN number.” [0042] – “rules can be added to the recommendation rules database 212 that recommend parts for a vehicle based on warranty status, age of vehicle, condition of vehicle, consumer's budget, and so on.” [0044]), 
select, from among the compatible air filters, at least one air filter suitable for the user as a function of the identified user profile and for the utilisation history of the vehicle, by at least one processing means of the terminal or at least one processing means of the server (Sethi: “parts recommendation logic 206 identifies all parts from parts database 216 that are compatible with a vehicle 106 associated with a specific VIN number.” [0042] – “rules can be added to the recommendation rules database 212 that recommend parts for a vehicle based on warranty status, age of vehicle, condition of vehicle, consumer's budget, and so on.” [0044] – “the system 100 can be arranged to incorporate the system user or vehicle owner's preferences when recommending parts.” [0058] – “The system 100 can further take in to consideration estimated labor time and associated costs to repair the vehicle and the vehicle 
display at least one item of information of the said at least one selected component on a display interface (Sethi: “recommended parts can be provided as objects upon a display. A selection of the one or more recommended parts can be received as input provided to the corresponding recommended part, i.e., via clicking or touching a touch screen.” [0031] – “Referring collectively to FIGS. 4B and 5, at step 344, the method 320 can present recommended parts 350. Specifically, the method 320 can present a graphical user interface 352. The graphical user interface 352 can comprise the recommended parts 350 and an identification object 351.” [0074]),
but does not specifically teach that the component is a passenger compartment air filter.
However, Lee teaches a method for driver-customized service (Lee: Abstract), including that the component recommended to be replaced is a passenger compartment air filter (Lee: “the present invention may notify the driver of a simple maintenance guideline, such as for the replacement of an air filter” [0028] – “perform an operation of providing more detailed vehicle management information, Such as automatic ventilation and vehicle interior washing, as well as providing a simple guideline for the replacement of an anti bacterial filter or the like.” [0025]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, Sethi would continue to teach recommending the replacement of a vehicle component, except that now it would also teach that the component may specifically be the vehicle’s air filter, according to the teachings of Lee. This is a predictable result of the combination.
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because it would result in an improved ability to provide personalized vehicle service to driver that accounts for health considerations (Lee: [0006]).

Regarding Claim 2¸Sethi/Lee teach the method according to claim 1, further comprising a preliminary step of entering into the user profile identification data of the user and data related to the health of the user (Lee: “medical treatment information, such as an electronic prescription, is loaded from a health information database (DB) provided in the interior 104 of the vehicle, so that the current health condition of the driver may be considered” 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Lee with Sethi for the reasons identified above with respect to claim 1. 

Regarding Claim 3, method according to claim 2, wherein the data related to the health of the user comprise for example at least one selected from the group consisting of the following items of data: an allergy, a state of health, a chronic illness, a disease of the respiratory tract such as asthma, respiratory failure, a cardiovascular disease, heart failure, the identification of at least one pollutant affecting the respiratory tract and/or the heart, a pregnancy (Lee: “a chronically allergic patient is driving a vehicle” [0028] – “the current health condition information of the driver may be collected based on data stored in a heath information DB” [0037] – The current health condition of the driver is understood to be a state of health.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Lee with Sethi for the reasons identified above with respect to claim 1. 


Regarding Claim 6, Sethi/Lee teach the method according to claim l, wherein the utilisation data of the motor vehicle comprise at least one item of data selected from the group consisting of: geo-positioning of the said vehicle, journeys carried out, initial and final positions, mileage completed, duration of each journey, recurrence of journeys, identification of at least one pollutant during each journey, pollution levels of the said at least one pollutant identified during each journey, topography of the places traversed during each journey, population density at the initial and final positions and of the places traversed, the fatigue level of the driver during the journeys (Sethi: “The data received by the recommendation and procurement application 102 can further include diagnostic information about mechanical, electrical, and other systems of the automobile” [0022] – “The system 100 can evaluate the diagnostic codes and correlate attributes of the vehicle such as year, make, model, residual value, mileage, condition, etc. with attributes of recommended replacement parts such as cost, quality, and function of 

Regarding Claim 8, the limitations of terminal claim 8 are closely parallel to the limitations of claim 1, with the additional limitation of a terminal configured for implementing the method (Sethi: [0075], [0010]), and are rejected on the same basis.

Regarding Claim 9, Sethi/Lee teach the terminal according to claim 8, further comprising an acquisition interface by which the user enters a user profile (Sethi: “a user interface can be configured to receive input indicative of a user” [0068]).  

Regarding Claim 10¸the limitations of Claim 10 are closely parallel to the limitations of Claim 1, with the additional limitation of a motor vehicle comprising a terminal installed in the vehicle (Sethi: “a diagnostic interface device 108 interfaces with an on-board diagnostic system (not shown) of the automobile 106 to retrieve data about the auto mobile. The diagnostic interface device 108 can subsequently or simultaneously communicate the data to the recommendation and procurement application 102.” [0023]), and are rejected on the same basis.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sethi, in view of Lee, and further in view of Qi et al (US 20150202565 A1), hereinafter Qi.
Regarding Claim 4, Sethi/Lee teach the method according to claim 2, wherein data on the environment of the user is entered into the user profile, the environmental data comprising at least one item of data from among the identification data and data related to the health of the occupants of the said vehicle other than the said user, and at least one item of data of identification of an allergen (Lee: “a vehicle 100 may include therein …a vehicle interior environ mental condition information collection sensor 102 for measuring … mites so as to obtain cleanliness status information of the interior of the vehicle, and a vehicle exterior environmental condition information collection It is recognized that air quality constitutes data related to the health of any and all occupants in a vehicle, including passengers.),
but does not specifically teach that an identified allergen may be an allergenic pet.
However, Qi teaches a smart air purification system for in-vehicle use (Qi: Abstract), including that an identified allergen may be an allergenic pet (Qi: Claim 2 teaches that pollutants filterable by a car air filter may include pet dander.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, Sethi/Lee would continue to teach the identification of pollutants/allergens except that now it would also teach that the allergen may be an allergenic pet, according to the teachings of Qi. This is a predictable result of the combination.
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because it would result in an improved ability to effectively mitigate air pollution (Qi: [0003]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sethi, in view of Lee, and further in view of Uesaka et al (US 20100073158 A1), hereinafter Uesaka.
Regarding Claim 5, Sethi/Lee teach the method according to claim 1, but do not specifically teach that, on the basis of the said at least one parameter of identification of the motor vehicle model, the method further comprises: identifying an air blower of a heating and/or ventilation and/or air conditioning installation of the motor vehicle, the air filter being configured for being fitted in the said installation; and identifying at least one item of data on the power of the air blower.  
	However, Uesaka teaches a system for recommending vehicle maintenance (Uesaka: Abstract), including that, on the basis of the said at least one parameter of identification of the motor vehicle model, the method further comprises: identifying an air blower of a heating and/or ventilation and/or air conditioning installation of the motor vehicle, the air filter being configured for being fitted in the said installation; and identifying at least one item of data on the power of the air blower (Uesaka: “a vehicle 10 may be equipped with a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, Sethi/Lee would continue to teach the recommendation of replacing an air filter except that now it would also teach the identification of the power of an air blower of a heating/ventilation system on which the filter is fitted, according to the teachings of Uesaka. This is a predictable result of the combination.
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because it would result in an improved ability for vehicle systems to communicate with each other to make recommendations regarding the vehicle (Uesaka: [0003]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sethi, in view of Lee, and further in view of Zhao et al (WO 2016102510 A1), hereinafter Zhao.
Regarding Claim 7, Sethi/Lee teach the method according to claim l, but do not specifically teach that at least one criterion for the recommendation of a maximum exposure threshold for at least one pollutant is used for the step of determination of at least one air filter, and the method further comprises: computing, for a predefined duration, the average of the pollution level of at least one identified pollutant to which the user is exposed, comparing the computed average with the recommended maximum threshold for the said at least one pollutant over the predefined duration, and as a function of the comparison results, determine at least one air filter to be 

However, Zhao teaches an air quality monitoring system (Zhao: Abstract), including that at least one criterion for the recommendation of a maximum exposure threshold for at least one pollutant is used for the step of determination of at least one air filter (Zhao: “To recommend a new air filter, controller 104 may first compare an air quality profile's historical data relating to pollutants detected in an environment over time to one or more characteristics of an air filter of an air purifier 102 deployed in the environment.” Col. 10, lines 14-16; See also Col. 12, lines 7-9; Col.6 lines 17-19 - ), and the method further comprises: 
computing, for a predefined duration, the average of the pollution level of at least one identified pollutant to which the user is exposed, comparing the computed average with the recommended maximum threshold for the said at least one pollutant over the predefined duration, and as a function of the comparison results, determine at least one air filter to be recommended so that the exposure to the said at least one identified pollutant is below the recommended maximum threshold (Zhao: “controller 104 may calculate various statistics about outdoor pollutant levels present in the indoor environment after ventilation, such as average and/or maximum levels. An air quality profile may additionally or alternatively include other data points, such as average and/or maximum time intervals required for air quality in the indoor environment to return to acceptable levels after being ventilated.” Col. 9, lines 20-25 – “the system may recommend that the user change one or more air filters, replace an air purifier,” Col. 14, lines 4-6 – “controller 104 may recommend that the user change one or more air filters in an air purifier 102, … and/or that the user replace the current air purifier with a different type of air purifier ( e.g., more powerful, targets different pollutants, etc.).” Col. 10, lines 6-10 – “To recommend a new air filter, controller 104 may first compare an air quality profile's historical data relating to pollutants detected in an environment over time to one or more characteristics of an air filter of an air purifier 102 deployed in the environment. Controller 104 may determine that the air filter used in air purifier 102 is not well-suited to capture or otherwise render benign the pollutants that the air quality profile indicates have been historically detected in the environment. Controller 104 may identify one or more alternative air filters that may be used in air purifier 102 instead that are better suited to capture or otherwise render benign pollutants historically detected in the environment. For example, if BTX is historically detected in the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, Sethi/Lee would continue to teach the recommendation of replacing an air filter except that now it would also teach that the recommendation considers detected average levels of pollutants over a duration, and that the recommended air filter addresses the pollutant levels above-threshold, according to the teachings of Zhao. This is a predictable result of the combination.
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because it would result in an improved ability for making recommendations better suited to a user’s environment/needs (Zhao: Col. 12, lines 1-5).
  1 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Weber et al (US 20180357612 A1)
Korber et al (US 20210247198 A1) – Examiner notes that Korber, filed 11 Feb 2020, does not appear to have priority to constitute prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS JOSEPH SULLIVAN whose telephone number is (571)272-9736.  The examiner can normally be reached on Mon - Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (571) 272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/T.J.S./Examiner, Art Unit 3684 
/MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3684